The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-20 are pending in this office action.
Claims 1-20 are rejected. 

Information Disclosure Statement

	The information disclosure statement(s) (IDS) submitted on 10/23/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
	Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. (10,454,999). Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
 
Instant Application (16/659,042)
US Patent No. (10,454,999)
1. A method comprising: 






receiving, by a processing device associated with a Platform as a Service (PaaS) layer, a first message from an Infrastructure as a Service (IaaS) layer manager that indicates a resource status associated with each of a plurality of resources of an IaaS layer, the resource status comprising an indication of utilization of each of the plurality of the resources of the IaaS layer; 



transmitting, by the PaaS layer manager, a second message directing the IaaS layer to instantiate a platform service on the identified resource in the IaaS layer.


determining, by the platform configuration module, to instantiate a platform service of the PaaS layer on the identified resource of the IaaS layer; and
transmitting, by the PaaS layer manager, a second message through the bi-directional communication channel directing the IaaS layer to instantiate the platform service on the identified resource in the IaaS layer.

3. The method of claim 1, further comprising: receiving, by the processing device, a third message indicating a preferred resource of the IaaS layer to instantiate the platform service, and transmitting, by the processing device, a fourth message directing the platform service to instantiate on the preferred resource in the IaaS layer in view of the third message indicating the preferred resource of the IaaS layer.

5. The method of claim 1, further comprising: determining, by the processing device, whether to allocate additional resources to the IaaS layer in view of the resource status associated with each of the plurality of resources of the IaaS layer; and transmitting, by the processing device, a third message directing the IaaS layer to allocate additional resources in the IaaS layer in response to a determination to allocate additional resources to the IaaS layer.
6. The method of claim 1, further comprising: determining, by the processing device, whether to remove resources from the IaaS layer in view of the resource status associated with each of the plurality of resources of the IaaS layer; and transmitting, by the processing device, a third message directing the IaaS layer to remove resources from the IaaS layer in response to a determination to remove resources from the IaaS layer. 
7. The method of claim 1, further comprising: receiving, by the processing device, a third message indicating a location status associated 

3. The method of claim 1, further comprising: receiving, by the processing device, a third message indicating a preferred resource of the IaaS layer to instantiate the platform service, and transmitting, by the processing device, a fourth message directing the platform service to instantiate on the preferred resource in the IaaS layer in view of the third message indicating the preferred resource of the IaaS layer.

5. The method of claim 1, further comprising: determining, by the processing device, whether to allocate additional resources to the IaaS layer in view of the resource status associated with each of the plurality of resources of the IaaS layer; and transmitting, by the processing device, a third message directing the IaaS layer to allocate additional resources in the IaaS layer in response to a determination to allocate additional resources to the IaaS layer.
6. The method of claim 1, further comprising: determining, by the processing device, whether to remove resources from the IaaS layer in view of the resource status associated with each of the plurality of resources of the IaaS layer; and transmitting, by the processing device, a third message directing the IaaS layer to remove resources from the IaaS layer in response to a determination to remove resources from the IaaS layer.
7. The method of claim 1, further comprising: receiving, by the processing device, a third message indicating a location status associated 


	As demonstrated, claims 1-20 of US patent (10,454,999) disclose the features of the independent claims 1-19 of (16/659,042) while the claims in Patent 10,454,999 are broader in scope and anticipate the claimed invention in the instant application. 




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK PATEL whose telephone number is (571)272-1563.  The examiner can normally be reached on Monday - Friday (8:00 am to 5:00 pm).

         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RONAK PATEL/
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458